Case: 12-5119    Document: 13     Page: 1   Filed: 03/04/2013




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

                       JOHN DOE,
                    Plaintiff-Appellant,
                             v.
                   UNITED STATES,
                   Defendant-Appellee.
                __________________________

                        2012-5119
                __________________________

     Appeal from the United States Court of Federal
 Claims in case no. 11-CV-348, Judge Margaret M.
 Sweeney.
               __________________________

                      ON MOTION
                __________________________

   Before NEWMAN, LOURIE, and REYNA, Circuit Judges.
 REYNA, Circuit Judge.
                         ORDER
     The court previously deactivated this appeal because
 it appeared that a motion of the type enumerated in Fed.
 R. App. R. 4(a)(4) had been filed. John Doe moves to
 reactivate the appeal. The United States responds and
 moves to dismiss the appeal.
Case: 12-5119         Document: 13   Page: 2    Filed: 03/04/2013




 JOHN DOE v. US                                               2

     Both parties agree that a motion of the type enumer-
 ated in Fed. R. App. P. 4(a)(4) has not been filed at the
 Court of Federal Claims, and thus deactivation is not
 required. Doe acknowledges that there is a motion to
 dismiss pending before the Court of Federal Claims.
 However, he contends that the portion of the Court of
 Federal Claims’s decision and order that disposed of his
 claims prior to June 1, 2005, is ripe for appeal. As noted
 by the government, there has been no final judgment in
 this case. Nor has the Court of Federal Claims entered
 judgment under Rule of the Court of Federal Claims
 54(b). As a result, we lack jurisdiction to hear Doe’s
 appeal, because it is premature. See Nystrom v. Trex Co.,
 339 F.3d 1347, 1350 (Fed. Cir. 2003) (“If a case is not fully
 adjudicated as to all claims for all parties and there is no
 express determination that there is no just reason for
 delay or express direction for entry of judgment as to
 fewer than all of the parties or claims, there is no final
 decision . . . and therefore no jurisdiction.”) Of course,
 after the Court of Federal Claims disposes of all claims
 and enters final judgment, any adversely affected party
 may file a notice of appeal.
       Accordingly,
       IT IS ORDERED THAT:
       1) The motion to reactivate is moot.
       2) The motion to dismiss is granted.
       3) Each side shall bear its own costs.

                                       FOR THE COURT


                                       /s/ Jan Horbaly
                                       Jan Horbaly
                                       Clerk
 s25
Case: 12-5119   Document: 13   Page: 3   Filed: 03/04/2013




 3                                        JOHN DOE V. US



 ISSUED AS A MANDATE: March 4, 2013